Citation Nr: 0627156	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-00 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
vasomotor syncope for the period from March 15, 1999 to April 
26, 2001.

2.  Entitlement to an evaluation in excess of 30 percent for 
vasomotor  syncope for the period beginning on April 27, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

The Board previously remanded this case to the RO in November 
2003 and November 2005.

During the pendency of the appeal, the RO, in a June 2001 
rating action, increased the veteran's evaluation to 10 
percent, effective from the date of claim in March 15, 1999.  
Subsequently, in April 2005, the evaluation was further 
increased to 30 percent, but only as of the date of an April 
27, 2001 VA examination.  Because the 30 percent evaluation 
was not effectuated as of the date of claim, both the prior 
10 percent evaluation and the current 30 percent evaluation 
remain at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  During the period from March 15, 1999 to April 26, 2001, 
the veteran's vasomotor syncope disorder was productive of 
two to three episodes of near syncopes per month, preventing 
upright exercise; a left ventricular ejection fraction of 65; 
and otherwise normal echocardiogram and electrocardiogram 
findings.

2.  Evidence from the period beginning on April 27, 2001 
indicates that the veteran's vasomotor syncope disorder has 
been productive of three to four episodes of syncopes per 
month and an exercise capacity of 14 metabolic equivalents 
(METs).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's vasomotor syncope for the period from March 
15, 1999 to April 26, 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.104, Diagnostic 
Codes 7010, 7015 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's vasomotor syncope for the period beginning 
on April 27, 2001 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.104, Diagnostic Code 7010, 
7015 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her disorder.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a letter issued in March 2001.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by her and which portion VA 
would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the March 2001 letter, the veteran was also advised to 
submit any additional evidence, or information describing 
such evidence, to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, service connection had already been 
established for vasomotor syncope at the time that this 
appeal arose, and the veteran was fully notified on multiple 
occasions, most recently in the April 2005 rating decision 
granting a 30 percent evaluation, of the assigned evaluations 
and their effective dates.  The Board also observes that this 
rating decision reflects action taken subsequent to VCAA 
notification in March 2003.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

Here, the noted VCAA letter was issued subsequent to the 
appealed December 1999 rating decision.  However, that rating 
decision was issued nearly one year prior to the enactment of 
the VCAA.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate her claims and assist her in 
developing relevant evidence.  The RO has also subsequently 
readjudicated the veteran's claims on multiple occasions, 
most recently in a March 2006 Supplemental Statement of the 
Case.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development in view of Dingess or Mayfield would 
be an essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.
 
In a May 1998 rating decision, the RO granted service 
connection for vasomotor syncope on the basis of treatment 
for this disorder, including a positive head upright tilt 
test, in service.  A zero percent evaluation was assigned, 
effective from January 1998.

During a November 1999 VA heart examination, the veteran 
reported that her current symptoms included two to three 
episodes of "near" syncopes per month, and she had 
correspondingly learned to avoid standing upright for long 
periods of time and could not do upright exercise because of 
the development of symptoms.  Treatment with beta blockers, 
with minimal improvement of symptoms, was noted.  The 
examination revealed blood pressure of 118/82 and a regular 
heart rate of 76.  An electrocardiogram revealed a short PK 
interval but was otherwise normal.  Also, an echocardiogram 
was noted to produce normal results, with a left ventricular 
ejection fraction of 65.  The examiner rendered an impression 
of cardioinhibitory or vasodepressor syncope that was 
"clearly disabling" to the veteran.  She was noted to be 
likely to have episodes of pre-syncope or syncope at any time 
when standing up.

A private consultation from March 2000 revealed blood 
pressure of 102/72, a pulse of 72, and a sinus rhythm of 79 
with accelerated AV conduction and early repolarization by 
electrocardiogram.  The pertinent assessment was a history of 
neurally mediate syncope or neurocardiogenic syncope, 
improved on beta-blockers, with a positive tilt table that 
was done a couple of years ago.

In a December 2000 lay statement, the veteran's spouse 
reported that she had current episodes of syncope that 
prevented running and cardio exercises.  He stated that she 
would pass out after standing for a long period and that her 
disorder was unpredictable.

On April 27, 2001, the veteran underwent a VA heart 
examination, during which she reported that she continued to 
have episodes of near syncope, of unchanged frequency, 
whenever she would stand for prolonged periods of time, 
particularly if she was trying to exercise or lift her arms 
over her head.  She described a flushing hot feeling, 
shortness of breath, and non-anginal chest pain.  The 
examination revealed blood pressure of 102/70 and a heart 
rate of 89, with the remainder of the cardiac examination 
normal.  An echocardiogram was noted to demonstrate normal 
left ventricular size and function, with an ejection fraction 
of 60 percent and no significant valvular heart disease.  The 
examiner concluded that the veteran "clearly" had 
vasodepressor syncope, at least by a very positive tilt table 
study in 1997.  This was noted to be "a genuine disability 
which limits her activities significantly, particularly when 
standing."  The etiology of this disorder was noted to be 
unclear, but the examiner commented that it was not clear 
"why she has not been granted some degree of disability" 
for this disorder.  

In a May 2001 addendum, the VA examiner noted that he had 
discussed the case with a VA electrophysiologist, who had 
stated that the first tilt table test was "so diagnostic" 
that he would not bother to perform another one.

Based on these examination findings, the RO, in June 2001, 
increased the evaluation for the veteran's vasomotor syncope 
to 10 percent, effective from the date of claim in September 
15, 1999.

During her September 2002 Travel Board hearing, the veteran 
described syncopal episodes resulting from standing up and 
physical activities, occurring at least two times per week 
and sometimes daily.  She noted that she worked at "a desk" 
for a military contractor and had been with that employer for 
three years.  She noted that she had missed work because of 
her illness, with all of her sick time presently used up.

The veteran underwent a further VA heart examination in March 
2005, during which she reported continued episodes of 
syncopes when standing for "any prolonged periods of time."  
The examiner noted that he did not find a change in her 
situation since the last examination.  Specific examination 
findings included blood pressure of 99/67, a heart rate of 
84, and a normal echocardiogram demonstrating a 55 percent 
left ventricular ejection fraction.  

Based on these findings, the examiner rendered an assessment 
of "well-established" vasodepressor or cardio-inhibitory 
syncope and found "incontrovertible" evidence that this 
disorder was manifest in service and remained present.  The 
examiner found that the veteran was moderately disabled from 
this condition and had to alter her activity considerably so 
that she did not stand for any significant period of time.  
She was able to do other activities, so long as they did not 
involve prolonged standing.

Subsequently, in an April 2005 rating decision, the veteran's 
evaluation was increased to 30 percent as of the date of the 
April 27, 2001 VA examination.  Consequently, as noted above, 
both the current 30 percent evaluation and the prior 10 
percent evaluation remain at issue on appeal.  See AB v. 
Brown, supra.

An August 2005 VA treatment record indicates that the veteran 
"gets syncopy 99% of the time active, standing."  Other 
symptoms included hot flushing, spots in the eyes, tachy, and 
low blood pressure.  Subsequent VA treatment records, dated 
through November 2005, contain references to syncope but 
primarily concern other disorders.

Following the Board's November 2005 remand, the veteran 
underwent a further VA examination in January 2006, during 
which she reported episodes of syncopes now occurring three 
to four times per month.  She noted that her syncopes 
occurred only with standing and that she was usually able to 
sit down and abort the loss of consciousness.

The examination revealed blood pressure of 90/68, a heart 
rate of 68, a normal echocardiogram, exercise of eleven 
minutes and 31 seconds on a ramp achieving 14 METs, shortness 
of breath, and chest tightness.  The veteran's exercise 
tolerance was described as excellent.

The assessment was vasodepressor/cardioinhibitory syncope, 
with episodes beginning in 1997 and confirmed by a 
significantly abnormal tilt table test in August 1997.  The 
veteran was noted to have been on various kinds and doses of 
beta blockers and was currently on a low dose of propranol.  
Her syncope episodes were occurring at a rate of three to 
four per month, and she was often able to abort full-blown 
syncopes by sitting when the symptoms would begin.  The 
examiner finally noted that although veteran had been 
recommended in the past to have a repeat tilt table test, 
there was "no doubt that her initial test was definitive."
 
In the present case, as indicated in the aforementioned April 
2005 rating decision, the veteran's vasomotor syncope has 
been evaluated by analogy under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7015.  See 38 C.F.R. §§ 4.20, 4.27 
(regarding rating by analogy).

Under Diagnostic Code 7015, concerning atrioventricular bloc, 
a 10 percent evaluation is warranted in cases where a 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication or a pacemaker is required.  A 30 
percent evaluation is appropriate in cases where a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation contemplates more than one episode of acute 
congestive heart failure in the past year; a workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. 

The Board also notes that, in earlier rating actions dated 
through June 2001, the RO also cited to Diagnostic Code 7010.  
Under this section, concerning supraventricular arrhythmias, 
a 10 percent evaluation is warranted in cases of permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by 
electrocardiogram or Holter monitor.  A 30 percent evaluation 
is in order for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by electrocardiogram or Holter monitor.

The Board has first considered the evidence from the period 
dated from March 15, 1999 to April 26, 2001.  Notable 
symptoms from this period included a reported two to three 
episodes of near syncopes per month, preventing upright 
exercise; use of beta blockers; and a left ventricular 
ejection fraction of 65.  The Board is aware that these 
symptoms were described during a November 1999 VA examination 
as "clearly disabling," but the objective examination 
findings indicate none of the symptoms contained in the 
criteria for a 30 percent evaluation under Diagnostic Codes 
7010 and 7015, as described above.  This is further reflected 
by the fact that the veteran's November 1999 
electrocardiogram and echocardiogram results were largely 
within normal limits.

For all of these reasons, the Board finds no basis for the 
assignment of an evaluation in excess of 10 percent for the 
period from March 15, 1999 to April 26, 2001.

As to the current period, beginning on April 27, 2001, the 
Board is cognizant that the veteran has reported syncope 
episodes at a more frequent rate of three to four per month.  
Also, the left ventricular ejection fracture is now 55 
percent.  At the same time, echocardiogram results have been 
described as normal, and the January 2006 VA examination 
revealed an exercise capacity of 14 METs, clearly superior to 
the exercise capacity level contemplated by an evaluation in 
excess of 30 percent under Diagnostic Code 7015.  

Given these findings, there is no basis for an evaluation in 
excess of 30 percent for the veteran's disorder for the 
current period, beginning on April 27, 2001.

Overall, the evidence of record does not support entitlement 
to an evaluation in excess of 10 percent for vasomotor 
syncope for the period from March 15, 1999 to April 26, 2001, 
or an evaluation in excess of 30 percent for the period 
beginning on April 27, 2001.  Consequently, and in view of 
38 C.F.R. § 4.7, the claims for those benefits must be 
denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
vasomotor syncope for the period from March 15, 1999 to April 
26, 2001 is denied.

Entitlement to an evaluation in excess of 30 percent for 
vasomotor  syncope for the period beginning on April 27, 2001 
is denied.


____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


